October 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        AMIR BAJMANLOU, Appellant

NO. 14-15-00853-CV                          V.

                           SIGNAD LTD, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed July 6, 2015 in favor of
appellee SignAd Ltd., was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Amir Bajmanlou to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.